Citation Nr: 0106521	
Decision Date: 03/06/01    Archive Date: 03/16/01

DOCKET NO.  00-01 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for entitlement to service connection for an 
eye disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Overly, Associate Counsel






INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky that denied the benefit sought on 
appeal.  The veteran, who had active service from July 1947 
to July 1950, appealed that decision to the Board.  

The Board notes that in a statement dated in December 1999, 
the veteran requested a hearing.  However, he canceled that 
hearing request in March 2000.  There are no  additional 
outstanding hearing requests of record.


FINDINGS OF FACT

1.  In an unappealed rating decision dated December 1950, the 
RO denied service connection for an eye disorder.

2.  The evidence associated with the claims file following 
the December 1950 rating decision is either cumulative or 
redundant of evidence already of record, and is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim for service connection for the 
eye disorder.


CONCLUSIONS OF LAW

1.  The December 1950 rating decision that denied service 
connection for an eye disorder is final.  38 U.S.C.A. § 
7105(c)(West 1991 & Supp. 2000).

2.  The evidence associated with the claims file since the 
December 1950 denial is not new and material, and the 
requirements to reopen the claim for entitlement to service 
connection for an eye disorder have not been met.  38 
U.S.C.A. § 5108 (West 1991 & Supp. 2000); 38 C.F.R. § 
3.156(a)(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The issue before the Board is whether the record contains new 
and material evidence to reopen the previously denied claim 
of entitlement to service connection for an eye disorder.  A 
review of the record reveals that a December 1950 rating 
decision denied service connection for an eye disability, 
specifically amblyopia, on the basis that there was no 
evidence of injury or disease in-service.  The veteran was 
notified of this decision and his appellate rights by VA 
letter dated in January 1951, but he did not initiate an 
appeal as to that decision.  Thus, the December 1950 rating 
decision became final.  38 U.S.C.A. §7105(c).  

According to the law, if new and material evidence is 
presented or secured with respect to a claim that has been 
finally disallowed, the claim shall be reopened and reviewed.  
See 38 U.S.C.A. §5108; 38 C.F.R. §3.156 (2000).  When a 
veteran seeks to reopen a final decision, the first inquiry 
is whether the evidence presented or secured since the last 
final disallowance of the claim is "new and material."  
Under 38 C.F.R. §3.156(a), new and material evidence is 
defined as evidence not previously submitted which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  When determining whether the claim should be 
reopened, the credibility of the newly submitted evidence is 
to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  
In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).

If it is determined that new and material evidence has been 
submitted, the claim must be reopened.  The VA may then 
proceed to evaluate the merits of the claim on the basis of 
all evidence of record, but only after ensuring that the duty 
to assist the veteran in developing the facts necessary for 
his claim has been satisfied.  See Elkins v. West, 12 Vet. 
App. 209 (1999), but see The Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(eliminates the concept of a well-grounded claim).

In the present case, the Board finds that new and material 
evidence has not been submitted to reopen the veteran's claim 
for service connection for an eye condition.  The RO's 
December 1950 rating decision denied service connection 
because the medical evidence of record at that time contained 
a diagnosis of amblyopia, which was considered a congenital 
disorder.  Moreover, the RO found no evidence of an in-
service eye injury.  The evidence associated with the claims 
file following the December 1950 rating decision does not 
reveal any connection between any current eye condition and 
any in-service injury or disease.

In support of his claim to reopen, the veteran submitted 
records of corrective eye surgery that he underwent in 1995.  
The records reflect that the veteran reported a history of an 
in-service eye injury.  The records also show that a clinical 
pre-surgical examination revealed an eye condition "more 
consistent with left-sided amblyopia," showing a 45 degree 
exotropia.  Surgery was performed in July 1995 correcting the 
exotropia to a post-operative 6-8 prism diopter.  The 
veteran's vision improved from 20/400 to 20/200.  There is no 
other medical evidence of record pertaining to the veteran's 
eyes, which was submitted since the December 1950 RO denial.  

After a careful review of the record, the Board finds that 
new and material evidence has not been presented to reopen 
the claim for service connection for an eye disorder, for the 
following reasons.  While the evidence associated with the 
claims file since the 1950 denial is new in the sense that it 
was not previously of record, it is essentially cumulative or 
duplicative of evidence already contained in the record.  In 
particular, at the time of the December 1950 denial, the 
record contained a December 1950 VA examination report, which 
presented a diagnosis of amblyopia and an opinion that-based 
on the difference between the veteran's condition at the time 
of induction and that at discharge-the condition began in 
childhood.  The newly associated evidence also reflects a 
diagnosis of amblyopia, but does not offer any opinion on the 
cause, and does not relate any current eye disorder to the 
veteran's military service.  Inasmuch as the RO's December 
1950 decision was based on an absence of medical evidence of 
a causal relationship between a current eye disorder and the 
veteran's military service, the record still contains no such 
evidence.  Thus, the "new" evidence is not so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  See 38 C.F.R. §3.156(a).  Moreover, the 
Board acknowledges the veteran's statements of record, 
submitted since the December 1950 denial.  However, the 
veteran's statements are not "material" evidence since, as 
a layman with no apparent medical expertise or training, he 
is not competence to give a medical opinion on the diagnosis 
or etiology of a disorder, and his statements on such matters 
do not constitute material evidence to reopen his claim for 
service connection.  Moray v. Brown, 5 Vet. App. 211 (1993).

In short, for the reasons described above, the Board finds 
that new and material evidence has not been presented to 
reopen the veteran's claim for entitlement to service 
connection for an eye disorder, and the appeal is denied.


ORDER

New and material evidence having not been submitted, the 
claim for entitlement to service connection for an eye 
disorder is not reopened.



		
	L. HELINSKI
	Acting Member, Board of Veterans' Appeals

 

